Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022, has been entered. Claims 1-5 and 7-12 are pending.
 
Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues the newly amended portion of the claims is not directed to a mental process. Examiner respectfully disagrees.  The steps shown in figure 21 along with the chart shown in figures 22-23, could conceivably be performed by a human with pen and paper.  Looking at page 49 of the specification, one could use pen and paper to “set a large composition ratio for an index that largely contributes to improvement of job performance in all indices, and set a large display area as the contribution ratio becomes large” and create the pie charts displayed in figures 22 and 23.  Applicant continues stating, the claims as amended recite the exception in a manner that would be regarded as being practically integrated. Applicant asserts the claims as amended recite elements that reflect an improvement in the operation of a computer, or other meaningful limit in the area of data visualization.  Examiner disagrees.  Per 2106.04(a) I, “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology. Other important considerations are the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and whether the BRI is limited to computer implementation.”  And further, from 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
In this situation, the specification only describes how the focus is on the improvement of job performance and productivity of the labor environment by considering physical and mental conditions of the human resources These are not indicative of an improvement to technology or the computer.  There is no explicit recitation of any such improvement to the technology or functioning of a computer.  The Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology.  See Affinity Labs of Tex. v. DirecTV, LLC.  In this case, the claims only require a computing process executed by a general purpose computer.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-12 are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of acquiring, for each department of an organization including at least one department for which job performance is to be determined, index data including index contents corresponding to a plurality of first indices classified by at least to axes including an axis for classifying indices into a physical condition and mental condition of a human resource belonging to the organization, and an axis for classifying indices into a business management condition and an individual condition in the organization, and a second index concerning a job performance result of the department; 
calculating, for each index, an evaluation value by comparing each index with a determination criteria corresponding to the index that evaluates the index contents from the index data; 
deciding a plurality of problem categories based on a distribution of calculated evaluation values; designating a display mode of the evaluation value for each of the first indices and the second index by setting, based on characteristic data and representing a performance target characteristic of each department, a composition ratio of each index of the first indices to all the first indices in correspondence with the department and indicating a degree to which the respective first index meets the performance target characteristic, and designating the display mode of the respective first index based on the composition ratio such that an aspect of the display mode is increased in proportion to the composition ratio, and generating, for each index, display data with which the evaluation value is associated based on the composition ratio; 
selecting a problem category of the plurality of problem categories that corresponds to the combination of the display data for the plurality of first indices and the second index; 
and generating, for each department, support data including support measures corresponding to the first indices in accordance with the selected problem category that corresponds to the combination of the display data for the plurality of first indices and the second index is a mental process that can be practically performed in the mind and/or by a human using pen and paper.  This abstract idea can also qualify as certain methods of organizing human activity since the claims are directed to the instructions one can follow to generate support measures in response to the calculation of an evaluation value based on physical and mental condition data.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The independent claims 1 and 11 include an apparatus comprising a processor coupled to a memory wherein data is transmitted from the memory and stored in the memory and also display capability which amount to using a computer as a tool to perform the abstract idea.  Independent claim 12 is directed to an article of manufacture comprising a non-transitory computer readable medium storing a computer program which when executed by a computer cause a computer to perform the method.  This amounts to instructions to perform the abstract idea on a computer.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually, the claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  
  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  
Claim 2 further limits the abstract idea by specifying the data which is acquired and includes a processor.  The processor amounts to using a computer as a tool and does not integrate the abstract idea into a practical application.  Claims 3 and 4 further limit the abstract idea by specifying the additional steps for calculating an evaluation value and recite a processor which does not integrate the abstract idea into a practical application.  Claim 5 is directed to generating a graph which is an abstract idea and the processor amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.  Claim 7 is directed to displaying the data which further limits the abstract idea and amounts to using a computer as a tool to perform the abstract idea.  Claim 8 further limits the abstract idea by specifying the supports data that is generated and the use of a computer does not integrate the abstract idea into a practical application.  Claim 9 indicates the processor displays the data which amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.  Claim 10 is directed to display of data which amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application. 

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683